
	
		II
		112th CONGRESS
		2d Session
		S. 2200
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain family-owned farms and businesses from the estate tax.
	
	
		1.Short titleThis Act may be cited as the
			 Saving the Family Farm Act of
			 2012.
		2.Exclusion from gross
			 estate of certain farmland so long as farmland use continues
			(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 2033 the following
			 new section:
				
					2033A.Exclusion of
				certain family-owned farms and businesses
						(a)In
				generalIn the case of an estate of a decedent to which this
				section applies, the value of the gross estate shall not include the adjusted
				value of any qualified family-owned farm or business included in the
				estate.
						(b)Estates to which
				section appliesThis section shall apply to an estate if—
							(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States, and
							(2)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)not less than 60
				percent of the qualified family-owned farm or business was owned by the
				decedent and members of the decedent’s family, and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or
				the qualified heir in the operation of such farm or business.
								Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				family-owned farm or businessThe term qualified
				family-owned farm or business means—
								(A)any qualified
				farmland, or
								(B)any qualified
				trade or business.
								(2)Qualified
				farmlandThe term qualified farmland means any real
				property—
								(A)which is located
				in the United States,
								(B)which is used as a
				farm for farming purposes (within the meaning of section 2032A(e)), and
								(C)which was acquired
				from or passed from the decedent to a qualified heir of the decedent and which,
				on the date of the decedent’s death, was being so used by the decedent or a
				member of the decedent’s family.
								(3)Qualified trade
				or businessThe term qualified trade or business
				means any interest in a trade or business of the taxpayer—
								(A)which is not an
				interest in a C corporation, and
								(B)which was
				acquired from or passed from the decedent to a qualified heir of the
				decedent.
								(4)Adjusted
				valueThe term adjusted value means the value of the
				qualified family-owned farm or business for purposes of this chapter
				(determined without regard to this section), reduced by the amount deductible
				under paragraph (3) or (4) of section 2053(a).
							(5)Other
				termsAny other term used in
				this section which is also used in section 2032A shall have the same meaning
				given such term by section 2032A.
							(d)Tax Treatment
				of Dispositions and Failures To Use for Farming Purposes
							(1)Imposition of
				recapture taxIf, at any time after the decedent's death and
				before the death of the qualified heir—
								(A)the qualified
				heir disposes of any interest in qualified family-owned farm or business (other
				than by a disposition to a member of his family), or
								(B)in the case of
				qualified farmland, the qualified heir ceases to use the real property which
				was acquired (or passed) from the decedent as a farm for farming
				purposes,
								then,
				there is hereby imposed a recapture tax.(2)Amount of
				recapture tax, etcRules similar to the rules of section 2032A(c)
				with respect to the additional estate tax shall apply for purposes of this
				subsection with respect to the recapture tax.
							(e)Application of
				other rulesTo the extent provided by the Secretary in
				regulations, rules similar to the rules of subsections (e), (f), (g), (h), and
				(i) of section 2032A shall apply for purposes of this
				section.
						
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter A of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2033 the following new item:
				
					
						Sec. 2033A. Exclusion of certain family-owned farms and
				businesses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			
